Exhibit 10.1

AUTODESK, INC.

2010 OUTSIDE DIRECTORS’ STOCK PLAN

1. Purposes of the Plan. The purposes of this 2010 Outside Directors’ Stock Plan
are to attract and retain highly skilled individuals as Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.

All options granted hereunder shall be “non-statutory stock options.”

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(c) “Common Stock” means the Common Stock of the Company, par value $0.01 per
share.

(d) “Company” means Autodesk, Inc., a Delaware corporation, or any successor
thereto.

(e) “Director” means a member of the Board.

(f) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee or consulting fee by the Company shall not be sufficient in and
of itself to constitute “employment” by the Company unless the Director and the
Company agree that, as a result of payment of such fees in connection with
services rendered, such Director should not be considered an Outside Director.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

(h) “Fair Market Value” means, as of any date, the value of a share of Common
Stock as determined by the Board, in its discretion, subject to the following:

(i) If, on such date, the Common Stock is listed on any established national or
regional securities exchange or market system, the Fair Market Value of a Share
of Common Stock shall be the closing price of the Common Stock as quoted on the
national or regional securities exchange or market system constituting the
primary market for the Common Stock. If the relevant date does not fall on a day
on which the Common Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Common Stock was so traded prior to the relevant date,
or such other appropriate day as shall be determined by the Board, in its
discretion.

(ii) If, on such date, the Common Stock is not listed on any established
national or regional securities exchange or market system, the Fair Market Value
of a share of Common Stock shall be as determined by the Board in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse, and in a manner consistent with the requirements of
Section 409A of the Code.

(i) “Option” means an option to purchase Common Stock granted pursuant to the
Plan.

(j) “Optioned Stock” means the Common Stock subject to an Option.

 

1



--------------------------------------------------------------------------------

(k) “Outside Director” means a Director who is not an Employee.

(l) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(m) “Participant” means the holder of an outstanding Option or Restricted Stock
Award granted under the Plan.

(n) “Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.

(o) “Plan” means this 2010 Outside Directors’ Stock Plan, as set forth in this
instrument and as hereafter amended from time to time.

(p) “Qualified Retirement” means a retirement from the Board after the retiring
Director either (i) has attained 62 years of age and has served on the Board for
at least five (5) years, or (ii) has served on the Board for at least ten
(10) years.

(q) “Restricted Stock” means an award granted to an Outside Director in
accordance with Section 4(c) of this Plan.

(r) “Restricted Stock Award” means the Company’s grant of Restricted Stock
pursuant to Section 4(c) of the Plan.

(s) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.

(t) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 2,500,000 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock. In addition, Shares available but not previously granted under the
Autodesk, Inc. 2000 Directors Option Plan prior to its expiration may be issued
under the Plan, not to exceed 500,000 Shares.

4. Administration of and Grants under the Plan.

(a) Administration. Except as otherwise required herein, the Plan shall be
administered by the Board. All grants of Options and Restricted Stock under this
Plan shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:

(b) Option Grants.

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by
Options.

(ii) Each Outside Director who first joins the Board shall be automatically
granted an Option to purchase 50,000 Shares (the “Initial Option”) upon the date
of the first meeting of the Board at which such person first serves as an
Outside Director (which shall be (i) in the case of an Outside Director elected
by the stockholders of the Company, the first meeting of the Board after the
meeting of stockholders at which such Outside Director was elected or (ii) in
the case of an Outside Director appointed by the Board to fill a vacancy, the
meeting of the Board at which such Outside Director is appointed); provided,
however, that no Option shall become exercisable under the Plan until
stockholder approval of the Plan has been obtained in accordance with Section 17
hereof.

 

2



--------------------------------------------------------------------------------

(iii) On the date of each annual stockholder meeting (an “Annual Meeting”)
during the term of this Plan, each Outside Director shall automatically receive
an additional Option to purchase 20,000 Shares (the “Annual Option”), provided
that (1) the Annual Option shall be granted only to an Outside Director who has
served on the Board for at least six full months prior to the date of grant and
(2) the grant of an Annual Option shall be subject to the person’s continued
service.

(iv) The terms of each Option granted hereunder shall be as follows:

(1) Each Option shall terminate, if not previously exercised or otherwise
terminated, on a date seven (7) years after the date of grant.

(2) Each Option shall be exercisable only while the Participant remains a
Director of the Company, except as set forth in Section 8 hereof.

(3) The exercise price per Share of each Option shall be 100% of the Fair Market
Value per Share on the date of grant of the Option.

(4) Each Initial Option shall become exercisable in installments cumulatively as
34%, 33% and 33%, respectively, of the Optioned Stock, on each of the three
(3) succeeding years on the anniversary of such Option’s date of grant, for a
total vesting period of approximately three (3) years, provided that the
Participant continues to serve on the Board on such dates.

(5) Each Annual Option shall become fully exercisable on the date of the
Company’s next Annual Meeting for a total vesting period of approximately one
(1) year, provided that the Participant continues to serve on the Board on such
date.

(v) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased upon exercise of Options and the number of Shares issued pursuant to
Restricted Stock Awards to exceed the number of Shares authorized pursuant to
Section 3, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors on the automatic grant date. No further
grants shall be made until such time, if any, as additional Shares become
available for grant under the Plan through action of the stockholders to
increase the number of Shares which may be issued under the Plan or through
cancellation or expiration of Options previously granted hereunder.

(vi) The number of Options to be granted pursuant an Initial Option or an Award
Option shall be adjusted pursuant to the provisions of Section 11.

(c) Restricted Stock Awards.

(i) No person shall have any discretion to select which Outside Directors shall
receive Restricted Stock Awards or to determine the number of Shares to be
covered by Restricted Stock awarded to Outside Directors; provided, however,
that nothing in this Plan shall be construed to prevent an Outside Director from
irrevocably declining to receive a Restricted Stock Award under this Plan.

(ii) On the date of each Annual Meeting during the term of this Plan, each
Outside Director shall automatically receive a Restricted Stock Award for that
number of Shares determined by dividing (1) the product of (a) fifty percent
(50%) of the cash value of his or her annual retainer as an Outside Director
multiplied by (b) 1.2, by (2) the Fair Market Value of a Share on that date,
rounded down to the nearest whole Share, provided that on the date of grant of
any such Restricted Stock Award such person is an Outside Director; and provided
further that sufficient Shares are available under the Plan for the grant of
such Restricted Stock Award.

(iii) On or before December 31 of the calendar year prior to each Annual Meeting
during the term of this Plan, each Outside Director may make an election (the
“Election”) to receive any or all of the remaining cash balance of his or her
annual retainer that will be earned for services performed as an Outside
Director in

 

3



--------------------------------------------------------------------------------

calendar years after the calendar year in which the election is made in the form
of a Restricted Stock Award. The Election must be in writing and delivered to
the Secretary of the Company on or prior to December 31 of the calendar year
prior to such Annual Meeting. Any Election made by an Outside Director pursuant
to this subsection 4(c)(iii) shall be irrevocable and shall comply with
Section 409A of the Code to the extent applicable unless otherwise determined by
the Board. Effective as of the Annual Meeting, the Outside Director shall
receive a Restricted Stock Award for that number of Shares determined by
dividing (1) the product of (a) the amount of his or her annual retainer as an
Outside Director covered by the Election, multiplied by (b) 1.2, by (2) the Fair
Market Value of a Share on that date, rounded down to the nearest whole Share,
provided that on the date of grant of any such Restricted Stock Award such
person is an Outside Director; and provided further that sufficient Shares are
available under the Plan for the grant of such Restricted Stock Award.

(iv) Subject to Sections 9(d) and 11(c), Restricted Stock shall vest on the date
of the following year’s Annual Meeting of Stockholders of the Company, provided
that the Participant is a Director on such date.

(d) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 2(h) of the Plan,
the Fair Market Value of the Common Stock; (ii) to construe and interpret the
terms of the Plan and Options and Restricted Stock Awards granted hereunder;
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan; (iv) to approve forms of agreement for use under the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Option or Restricted Stock Award previously
granted hereunder; (vi) to modify or amend each Option or Restricted Stock Award
(not inconsistent with the terms of the Plan), including the discretionary
authority to extend the post-termination exercisability period of Options; and
(vii) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(e) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Participants and
any other holders of Options or Restricted Stock Awards and shall be given the
maximum deference permitted by law.

5. Eligibility. Options and Restricted Stock Awards may be granted only to
Outside Directors. All Options shall be automatically granted in accordance with
the terms set forth in Section 4(b) and all Restricted Stock Awards shall be
automatically granted in accordance with the terms set forth in Section 4(c)

The Plan shall not confer upon any Participant any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

6. Term of Plan. The Plan shall become effective upon the later to occur of its
approval by the stockholders of the Company as described in Section 17 of the
Plan or March 16, 2010. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 12 of the Plan.

7. Option Exercise Price and Consideration.

(a) Exercise Price. The per Share exercise price for Optioned Stock shall be
100% of the Fair Market Value per Share on the date of grant of the Option.

(b) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option may consist of (i) cash, (ii) check,
(iii) other Shares which, in the case of Shares acquired upon exercise of an
Option, either have been owned by the Participant for more than six (6) months
on the date of surrender or were not acquired, directly or indirectly, from the
Company, and have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised, (iv) any combination of the foregoing methods; or (vi) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by applicable law and such procedures as the Board may adopt; provided
however, that in no case will loans be permitted as consideration for exercising
an Option hereunder.

 

4



--------------------------------------------------------------------------------

(c) No Repricing. The per Share exercise price for Optioned Stock may not be
reduced without the consent of the Company’s stockholders. This shall include,
without limitation, a repricing of the Optioned Stock as well as an Option
exchange program whereby the Participant agrees to cancel an existing Option in
exchange for an Option, a Restricted Stock Award, cash, or a combination
thereof.

8. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when the Company receives: (i) written
or electronic notice of such exercise (in accordance with the Option agreement)
from the person entitled to exercise the Option and (ii) full payment for the
Shares with respect to which the Option is exercised. Full payment may consist
of any consideration and method of payment allowable under Section 7(b) of the
Plan. Until the Participant becomes a registered shareholder (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of such Shares, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. A Participant shall
become a registered shareholder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company) for
the number of Shares so acquired as soon as practicable after exercise of the
Option. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Participant becomes a registered
shareholder, except as provided in Section 11 of the Plan.

Except as otherwise provided in Section 3, exercise of an Option in any manner
shall result in a decrease in the number of Shares which thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(b) Rule 16b-3. Options granted to Outside Directors must comply with the
applicable provisions of Rule 16b-3 promulgated under the Exchange Act or any
successor thereto and shall contain such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

(c) Termination of Status as a Director. If a Participant ceases to serve as a
Director, the Participant may, but only within seven (7) months after the date
the Participant ceases to be a Director, exercise his or her Option to the
extent that the Participant was entitled to exercise it at the date of such
termination; provided, however, that if a Participant ceases to serve as a
Director upon a Qualified Retirement, then the Participant may, but only within
three (3) years after the date the Participant ceases to be a Director, exercise
his Option to the extent the Participant was entitled to exercise it at the date
of such Qualified Retirement. Notwithstanding the foregoing, in no event may the
Option be exercised after its term has expired. To the extent that the
Participant was not entitled to exercise an Option at the date of such
termination, or if the Participant does not exercise such Option (which the
Participant was entitled to exercise) within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

(d) Disability of Participant. Notwithstanding the provisions of Section 8(c)
above, in the event a Participant is unable to continue his or her service as a
Director as a result of his or her total and permanent disability (as defined in
Section 22(e)(3) of the Code), the Participant may, but only within twelve
(12) months from the date of termination, exercise his or her Option to the
extent the Option was exercisable on the date of such termination.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term has expired. To the extent that the Participant was not entitled to
exercise the Option at the date of termination, or if the Participant does not
exercise such Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

5



--------------------------------------------------------------------------------

(e) Death of Participant. In the event of the death of a Participant during the
term of an Option, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable and may be exercised, at
any time within twelve (12) months following the date of death, by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance. Notwithstanding the foregoing, in no event may
the Option be exercised after its term has expired. To the extent the Option is
not exercised within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

9. Restricted Stock.

(a) Restricted Stock Agreement. Following the grant of a Restricted Stock Award
in accordance with Section 4(c), the Board shall provide the Participant with a
Restricted Stock agreement, in such form as the Board shall approve, specifying
the number of Shares granted, the Period of Restriction, and such other terms,
conditions and restrictions relating to the Restricted Stock Award. Unless the
Board determines otherwise, Shares of Restricted Stock shall be held by the
Company as escrow agent until the restrictions on such Shares have lapsed.

(b) Rights as a Stockholder. Until the Participant becomes a registered
shareholder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company), no right to vote or to
receive dividends or any other rights as a stockholder shall exist with respect
to Shares of Restricted Stock. A Participant shall become a registered
shareholder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company) as soon as practicable
after the date of grant of the Restricted Stock Award. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Participant becomes a registered shareholder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), except as provided in Section 11 of the Plan.

(c) Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock Award made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Board, in
its discretion, may accelerate the time at which any restrictions shall lapse or
be removed. After the restrictions have lapsed, the Shares shall be freely
transferable by the Participant. The Board (in its discretion) may establish
procedures regarding the release of Shares from escrow and the removal of
legends, as necessary or appropriate to minimize administrative burdens on the
Company.

(d) Termination of Status as a Director. In the event a Participant ceases to be
a Director prior to vesting (other than by reason of the Participant’s death),
any unvested Shares of Restricted Stock shall be forfeited by the Participant
without any consideration therefor.

(e) Death. In the event a Participant ceases to be a Director by reason of the
Participant’s death, the Participant’s Restricted Stock shall become fully
vested as of the date of death.

(f) Shares Available Under the Plan. Except as otherwise provided in Section 3
hereof, the grant of a Restricted Stock Award as provided hereunder shall result
in a decrease in the number of Shares that thereafter shall be available under
the Plan, by the number of Shares of Restricted Stock subject thereto. On the
date set forth in the Restricted Stock agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.

(g) Rule 16b-3. Restricted Stock Awards to Outside Directors must comply with
the applicable provisions of Rule 16b-3 of the Exchange Act and shall contain
such additional conditions or restrictions as may be required thereunder to
qualify Plan transactions, and other transactions by Outside Directors that
could be matched with Plan transactions, for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

 

6



--------------------------------------------------------------------------------

10. Non-Transferability of Options and Restricted Stock Awards. Unless otherwise
determined by the Board, Options and Restricted Stock Awards may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution. Options may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Board makes an Option or Restricted Stock Award transferable, such award
shall contain such additional terms and conditions as the Board deems
appropriate. Any such transfer shall comply with applicable law and shall be
made in accordance with such procedures as the Board may specify from time to
time.

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale
or Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option and Restricted Stock Award, the number of Shares which have been
authorized for issuance under the Plan but as to which no Options or Restricted
Stock Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option or forfeiture of Restricted Stock, as
well as the price per Share covered by each such outstanding Option, as
applicable, shall be proportionately adjusted for any increase or decrease in
the number of issued Shares resulting from a stock split, spin off, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option or Restricted Stock Award.

(b) Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, Options and Restricted Stock (other than Restricted
Stock granted in accordance with Section 4(c)(iii)) shall become fully vested
and, in the case of Options, fully exercisable, including as to Shares as to
which it would not otherwise be exercisable. To the extent an Option remains
unexercised at the time of the dissolution or liquidation, the Option shall
terminate.

(c) Merger or Asset Sale. In the event of (i) a merger of the Company with or
into another corporation, other than a merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or (ii) the sale of substantially all of the assets of the Company,
Restricted Stock shall fully vest and outstanding Options may be assumed or
equivalent options may be substituted by the successor corporation or a parent
or subsidiary thereof (the “Successor Corporation”). If an Option is assumed or
substituted for, the Option or equivalent option shall continue to be
exercisable as provided in Section 4 hereof for so long as the Participant
serves as a Director or a director of the Successor Corporation. Following such
assumption or substitution, if the Participant’s status as a Director or
director of the Successor Corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant, the Option or option shall
become fully exercisable, including as to Shares for which it would not
otherwise be exercisable. Thereafter, the Option or option shall remain
exercisable in accordance with Sections 8(c) through (e) above.

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Participant that the
Option shall be fully exercisable for a period of thirty (30) days from the date
of such notice, and upon the expiration of such period the Option shall
terminate.

For the purposes of this Section 11(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the

 

7



--------------------------------------------------------------------------------

Option immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares).

12. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Participant
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law or
regulation, the Company shall obtain stockholder approval of any Plan amendment
in such a manner and to such a degree as required.

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not impair the rights of any Participant under Options or Restricted
Stock already granted without his or her consent and, in the absence of such
consent, such Options and Restricted Stock shall remain in full force and effect
as if this Plan had not been amended or terminated.

13. Time of Granting Options or Restricted Stock Awards. The date of grant of an
Option or Restricted Stock Award shall, for all purposes, be the date determined
in accordance with Section 4 hereof. Notice of the determination shall be given
to each Outside Director to whom an Option or Restricted Stock Award is so
granted within a reasonable time after the date of such grant.

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option or grant of a Restricted Stock Award unless the
exercise of such Option or grant of such Restricted Stock Award and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

As a condition to the exercise of an Option or receipt of Shares under a
Restricted Stock Award, the Company may require the person exercising such
Option or receiving Shares of Restricted Stock to represent and warrant at the
time of any such exercise or receipt that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares, if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Agreements. Options and Restricted Stock Awards shall be evidenced by
written agreements in such form as the Board shall approve.

17. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company at or prior to the first annual meeting of
stockholders held subsequent to the adoption of the Plan. Such stockholder
approval shall be obtained in the degree and manner required under applicable
state and federal law.

 

8



--------------------------------------------------------------------------------

18. Successors. All obligations of the Company under the Plan, with respect to
Options and Restricted Stock Awards granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

19. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

20. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

21. Governing Law. The Plan and all award agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

22. Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

9